MEMORANDUM **
Franklin D. Vipperman appeals pro se the district court’s order dismissing his civil rights action against the Nevada Department of Parole & Probation (“NDOPP”) and four individual defendants. We dismiss the appeal for lack of jurisdiction.
The district court granted NDOPP’s motion to dismiss, but did not dispose of the action as to the individual defendants. “The action cannot be final until the service dispute is resolved by the district court in favor of the [individual] defendants or until the action is dismissed as to those defendants.” Patchick v. Kensington Pub. Corp., 743 F.2d 675, 677 (9th Cir.1984).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.